ELECTRONIC RECORD
                                                                            W-/5

                                                          62.1 (Failure to Reg as Sex
COA#       01-14-00039-CR                        OFFENSE: Offender)

           Joseph Walter Hickman v. The
STYLE:     State of Texas                        COUNTY:         Brazoria

COA DISPOSITION:       AFFIRM                    TRIAL COURT: 412th Judicial District Court


DATE: 02/19/2015                 Publish: NO     TC CASE #:      64265




                        IN THE COURT OF CRIMINAL APPEALS


          Joseph Walter Hickman v. The State
STYLE:    of Texas                                    CCA#:
                                                                         ¥V7-/T
         APPJELL^A/T^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE                                                  SIGNED:                          PC:

JUDGE                                                 PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD